Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 1 of 42 PageID #: 1388




                 Attachment 
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 2 of 42 PageID #: 1389




    FDA Graphic Health Warning
    Image Concept Testing
    Findings Report
    June 2016
    (FINAL)




    Prepared by: Siegel+Gale




                          Internal Draft Deliberative | Confidential
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 3 of 42 PageID #: 1390
                                                                                 GHW Research | June 2016


    In-person interviews
    The interviews took place in professional focus group facilities in each location. The interviews
    with Spanish-speaking individuals were conducted by a Spanish-speaking moderator. All
    moderators had been fully briefed on the objectives of the assignment and had completed the
    requisite Human Subjects Protection training. All interviews were audio-recorded so that
    transcripts could be provided from which to select representative quotations that document
    the findings in this report.

    The moderator began the interview—which averaged around 30–35 minutes in length—by
    reminding the participant of the confidentiality of the material to be covered, assuring the
    participant that his or her participation was completely voluntary, and assuring him or her that
    comments would be treated with confidentiality. (The participant’s full name was never used in
    any interview.) Finally, the participant was informed that we wished to record the interview for
    research purpose and verified that we had the participant’s permission in that regard. (Note:
    The full Interview Guide is contained in an appendix to this report.)

    A brief warm-up discussion focused on the participant’s hobbies or interests. In Dallas and
    Teaneck, a question was added regarding what health consequences of smoking the
    participant was aware of prior to showing any of the concepts. This was added because it
    seemed that almost all participants were claiming prior knowledge of all of the conditions.

    The moderator then proceeded to reveal 12 creative concepts one at a time. Each concept was
    shown on an 8.5” by 11” page. The image itself was shown as the upper half of a cigarette
    package, true to scale. In those cases where the participant was unable to conclude what the
    image was and/or what it was trying to convey, a second, larger image was available to reveal.
    This image utilized most of the 8.5” by 11” page.

    For each creative concept, the moderator began by asking the participant’s first impression of
    the concept and what was being shown. The moderator then probed into what the participant
    felt the intended message to consumers was. If the answer did not include a reference to
    smoking, the question was re-asked in the context of how the message related to smoking.

    The concept was then evaluated on a series of aspects:

        x    Clarity: Did the participant understand generally what the image was meant to convey
             about the health consequences of smoking? Was anything confusing or unclear about
             the image and/or the message it was intended to convey? [Note: If a participant did not
             understand an image or what it was meant to convey, moderators skipped to the next
             image.]
        x    Attention: Did the image grab the participant’s attention and why or why not? Was the
             image worth remembering and why or why not?
        x    Credibility: Did the participant find the image to be credible or believable (i.e., whether
             he or she believed that the condition reflected in the image could have resulted from
             smoking) and why or why not?
        x    New Information: Did the image provide the participant with any new information


    Internal Deliberative | Confidential                                                           11
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 4 of 42 PageID #: 1391
                                                                                        GHW Research | June 2016


              about smoking (i.e., information they did not know prior to seeing the image)?
        x     Relevance: Was the image relevant to the participant (e.g., whether the message was
              intended for people like him or her, whether it reminded them of a friend or relative)?
              Did the participant feel the image was important for smokers to see and why or why
              not?

    This series of questions was repeated for each of the 12 concepts shown.

    At this point, the participant was shown the remaining 12 concepts on a single poster-size
    sheet of paper. Each concept was shown in the same size as the first 12 (i.e., taking up the
    upper half of a cigarette package). The participant was given a couple of minutes to review all
    of the images and was then asked to identify 2–3 images that most attracted their attention
    and explain why.

    At the conclusion of the interview, participants were thanked for their participation, reminded
    of the confidentiality of the content of the interview, offered a brochure or postcard focused on
    tobacco cessation (if they were interested in it), and directed back to the check-in station to
    sign out and receive their incentive.

    To avoid any order bias in the results of the evaluation, the order of the creative concepts
    shown varied from participant to participant. As indicated earlier, six different versions of the
    stimulus books and accompanying plot (of the extra 12 concepts) were created.

    The order in which the concepts were revealed is shown below:

    Version                    Monadic concept order                      Order of concepts on plot
        A               1, 4, 5, 6, 15, 10, 11, 20, 18, 24, 16, 22    2, 3, 7, 8, 9, 12, 13, 19, 17, 21, 14, 23
        B               24, 2, 21, 17, 16, 5, 10, 23, 9, 7, 4, 12    20, 1, 19, 18, 15, 14, 11, 22, 8, 6, 3, 13
        C               6, 15, 24, 18, 8, 19, 3, 22, 9, 12, 1, 13    5, 14, 21, 17, 16, 20, 4, 23, 7, 10, 2, 11
        D                23, 3, 11, 20, 1, 19, 17, 5, 8, 7, 13, 14   22, 4, 10, 24, 2, 21, 18, 6, 15, 9, 12, 16
        E               14, 13, 10, 16, 6, 7, 2, 18, 22, 21, 3, 20   9, 12, 11, 15, 5, 8, 1, 17, 23, 24, 4, 19
        F               9, 15, 11, 12, 23, 14, 21, 4, 19, 8, 17, 2   6, 16, 10, 13, 22, 7, 24, 3, 20, 5, 18, 1

    The remainder of this report details the findings of the research. A separate summary is
    provided for each creative concept as well as Siegel+Gale’s professional opinion regarding how
    each concept could be further refined, if appropriate.




    Internal Deliberative | Confidential                                                                     12
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 5 of 42 PageID #: 1392
                                                                                 GHW Research | June 2016


    DATA ANALYSIS

    This section discusses the analysis used to assess the qualitative data collected for the study.
    The three moderators, and insights Analyst and Creative Director reviewed the data from the
    interviews. No software was used. All interviews were analyzed an interpreted to determine
    major themes, categories and patterns within an across all 24 creative concepts. Transcripts,
    notes and audio files were used as the primary contents for analysis. Transcripts and audio files
    provided verbal data, while on-site viewing, live video streaming and notes provided non-
    verbal (ie. Silences, physical reactions, etc.) data for analysis. The following framework and their
    criteria were used to classify the creative concepts.

    Clarity of image: Images were categorized by how well participants recognized what was
    being depicted in the image (e.g., an image of diseased lungs):
            x High: Most participants recognize what is in the image
            x Medium: Some participants recognize what is in the image; most participants
                recognize what is in the image but are unsure
            x Low: Few participants recognize what is in the image

    Clarity of message: The clarity of message was determined by how well participants
    understood the intended message of the creative concepts (e.g., smoking can cause lung
    cancer):
             x High: Most participants understand the intended message of the image
             x Medium: Some participants understand the intended message of the image
             x Low: Few participants understand the intended message of the image

    New information: Assessment of whether the image provided participants with new
    information was based on whether or not participants felt like what they were seeing was new
    information.
           x Yes: Most participants indicated the image provided new information
           x No: Few participants indicated the image provided new information or participants
               indicated no information of any kind was being conveyed due to confusion

    Attention: Level of attention was determined by participants’ views around how attention-
    grabbing and/or worth remembering the image was:
           x High: Most participants found the image attention-grabbing and worth
               remembering
           x Medium: Some participants found the image attention-grabbing and/or worth
               remembering
           x Low: Few participants found the image attention-grabbing and/or worth
               remembering

    Note: Images are not classified according to relevance and credibility given that most
    participants found all images to be credible and relevance was interpreted in different ways,
    making it difficult to assess true feelings of relevance.



    Internal Deliberative | Confidential                                                           13
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 6 of 42 PageID #: 1393
                                                                                 GHW Research | June 2016


    Summary analysis by individual image
    A summary of the classification of each image is shown in the chart below:

                                                  Clarity         Clarity
     Image                    Topic                                             New Info       Attention*
                                                  (Image)        (Message)
     Image 1            Secondhand smoke           Medium            Low            No           Medium (5)

     Image 2            Secondhand smoke           Medium            Low            No             Low (1)

     Image 3               Lung disease             High            High            No            High (13)

     Image 4               Lung disease             High            High            No            High (6)

     Image 5                  Cancer              Medium             Low           Yes          Medium (13)

     Image 6                  Cancer            Medium – High        Low            No            High (6)

     Image 7                  Cancer                High            High            No            High (16)

     Image 8                  Cancer              Medium           Medium         Yes/No          High (6)

     Image 9                  Cancer                High            High            No            High (13)

     Image 10          Heart disease/stroke         High           Medium           No            High (6)

     Image 11          Heart disease/stroke         Low              Low          Yes/No          High (14)

     Image 12          Heart disease/stroke         Low              Low           Yes           Medium (2)

     Image 13          Heart disease/stroke         Low              Low            No            High (9)

     Image 14         Fetal effects/pregnancy   Medium – High       High            No            High (9)

     Image 15         Fetal effects/pregnancy      Medium          Medium           No            High (8)

     Image 16         Fetal effects/pregnancy       High            High            No            High (18)

     Image 17           Erectile dysfunction        Low              Low           Yes           Medium (7)

     Image 18           Erectile dysfunction        Low              Low           Yes           Medium (2)

     Image 19                Diabetes               High           Medium          Yes             Low (4)

     Image 20                Diabetes               High             Low           Yes            High (9)

     Image 21                Diabetes              Medium            Low           Yes            High (14)

     Image 22                Blindness              High             Low           Yes            High (8)

     Image 23                Blindness              Low              Low           Yes             Low (1)

     Image 24                 Death                Medium          Medium           No            High (3)

    *Numbers in parentheses indicate the number of times the image was selected as attention-grabbing
    from the plot shown at the end of each interview. For more information, see Appendix B.




    Internal Deliberative | Confidential                                                           16
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 7 of 42 PageID #: 1394
                                                           GHW Research | June 2016



    ALL IMAGES & ID NUMBERS




    Image 1                          Image 2    Image 3           Image 4




    Image 5                          Image 6    Image 7           Image 8




    Image 9                          Image 10   Image 11          Image 12




    Image 13                         Image 14   Image 15          Image 16




    Image 17                         Image 18   Image 19          Image 20




    Image 21                         Image 22   Image 23          Image 24


    Internal Deliberative | Confidential                                     20
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 8 of 42 PageID #: 1395
                                                           GHW Research | June 2016




    Group 1:
    SECONDHAND SMOKE
    Image 1
    Image 2




    Internal Deliberative | Confidential                                     21
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 9 of 42 PageID #: 1396
                                                                       GHW Research | June 2016



    IMAGE 1
    GROUP 1: SECONDHAND SMOKE (1/2)




    CREATIVE CONCEPT
    Caucasian male child in a hospital gown wearing a respiratory mask to depict the
    effects of secondhand smoke exposure in children.

    POTENTIAL WARNING STATEMENT
    WARNING: Secondhand smoke causes respiratory illnesses in children like pneumonia.

    OVERVIEW
    Clarity of image:                      Medium
    Clarity of message:                    Low
    New information:                       No
    Attention:                             Medium

    SUMMARY
      x Most participants found IMAGE 1 clear and described the image subject as a
        female wearing an oxygen mask. Most believed the image conveyed the
        message that excessive smoking can lead to coughing, lung cancer or breathing
        complications. Only a few Spanish-speaking participants were able to recognize
        secondhand smoking as the health consequence depicted in the image. This
        image did not provide participants with new information and was seen as
        credible. The sadness expressed in the subject’s eyes and the oxygen mask
        grabbed participants’ attention. However, the image was seen as less attention-
        grabbing than the rest of the images.



    Internal Deliberative | Confidential                                                 22
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 10 of 42 PageID #: 1397
                                                                                                  GHW Research | June 2016


     Image/Message clarity: Most participants found the image to be very clear in its
     depiction of someone wearing an oxygen mask. A few mentioned confusion around
     the specific reason for the oxygen mask, but most participants thought the main
     message of IMAGE 1 was that excessive smoking can lead to coughing, lung cancer or
     breathing problems. A few Spanish-speaking participants recognized the health
     consequence of secondhand smoking.

     “It’s clear, especially on a pack of cigarettes.”– English, Male Adult Smoker, DAL

     “It makes pretty clear sense.”– English, Female Adult Smoker, PHX

     “I think it’s pretty straightforward.” – English, Female Young Adult Smoker, TNK

     “It’s confusing because you can’t really tell why she’s [in the hospital]. I just know she’s in there because she has
     that on her nose.” – English, Female Youth, DAL

     “The message is not 100% clear–it’s not clear what is causing her to have a mask on.” – English, Female Young
     Adult Smoker, TNK

     “It’s perfectly clearly understood. It’s not healthy. I can tell by the expression on the kid.”
     - Spanish, Female Adult Smoker, DAL

     “Asthma or emphysema. Anything related to cigarette smoking.” – English, Male Young Adult Smoker, DAL

     “It could be trouble breathing or lung cancer. Doesn’t seem that old…maybe in 30s or 40s.”
     – English, Female Young Adult Smoker, TNK

     “Cigarette smoking can lead to other health issues such as needing oxygen tanks by not being able to
     breathe.”– English, Female Adult Smoker, DAL

     “I’m going to end up in the hospital…that looks like where the person is at of course, with the mask on. She’s
     having a hard time breathing…something’s wrong with her respiratory area.” – English, Female Young
     Adult Smoker, DAL

     “If you smoke, you’ll need a ventilator of sorts or a breathing apparatus.” – English, Female Adult Smoker, PHX

     “Lungs are doing bad and can’t function well.” – English, Female Youth, PHX

     “The smoke gets to my kids. I see this being duplicated with my kids. Itt sends
                                                                                  d me into despair.”
                                                                                            despair. – Spanish,
     Female Adult Smoker, DAL

     “Aside from having problems for yourself, you can also affect others…I don’t like it because one loves their
     family and you don’t want to see them suffering. It’s clear that she is suffering.”
     – Spanish, Female Youth, PHX




     Internal Deliberative | Confidential                                                                           24
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 11 of 42 PageID #: 1398
                                                                                                GHW Research | June 2016


     Attention: Most participants found the oxygen mask and the female’s sad expression
     in IMAGE 1 to be particularly noticeable. A few felt the image was less attention-
     grabbing compared to other images.

     Does this image grab your attention? What grabbed your attention?

     “Yes, it’s pretty realistic. The mask grabbed my attention.” – English, Female Young Adult Smoker, TNK

     “The thing on her mouth grabs my attention.”– English, Male Youth, DAL

     [Why does it grab your attention?] “Because not many people have oxygen masks on every day.” – English,
     Male Youth, PHX

     “Yes…the sadness in her eyes.”– English, Female Adult Smoker, PHX

     “Yes…because you can see that she’s just sad.” – English, Female Teen, PHX

     “No…because 90% of health issues that I have been informed about on the topic of smoking cigarettes is due
     to breathing problems or chest respiratory problems. So it doesn’t catch my attention.” – English, Male Young
     Adult Smoker, DAL

     “No…it didn’t grab my attention because I know the effects of smoking.” – English, Male Young Adult Smoker,
     PHX

     [How does it grab your attention?] “It works sufficiently cruelly.” – Spanish, Female Adult Smoker, DAL

     Is this image worth remembering?

     “Yes, because of the things that I’ve heard about breathing issues with cigarettes.” – English, Male Young Adult
     Smoker, DAL

     “Yes…because you don’t want to be in that place to where you have to go to the hospital because of shortness
     of breath.”– English, Female Youth, DAL

     “Yes, because her nose and mouth are covered. If you continue to smoke, this could potentially be you. I don’t
     want to be living with that on my face.” – English, Female Adult Smoker, PHX

     “Yes…it’s on the back of a cigarette pack and she has something on her face.” – English, Male Youth, DAL

     “Yes, it’s sad and memorable.” – English, Male Adult Smoker, PHX

     “It’s powerful...to see the child. It affects the majority of people with children. So, that’s what touches me.” –
     Spanish, Female Adult Smoker, DAL

     “I think that us humans get things more through images and sound. The image serves to remind you of the
     rest. I will return to remember this one.”– Spanish, Female Adult Smoker, DAL




     Internal Deliberative | Confidential                                                                            26
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 12 of 42 PageID #: 1399
                                                                        GHW Research | June 2016



     IMAGE 3
     LUNG DISEASE (1/2)




     INTENDED CREATIVE CONCEPT
     Gloved hands holding diseased lungs in a sterile environment to depict fatal lung
     disease from smoking.

     POTENTIAL WARNING STATEMENT
     WARNING: Smoking causes COPD, a lung disease that can be fatal.

     OVERVIEW
     Clarity of image:                      High
     Clarity of message:                    High
     New information:                       No
     Attention:                             High

     SUMMARY
       x Both the content and message of IMAGE 3 was very clear and attention-
         grabbing. Nearly all participants described the image as a pair of black lungs
         damaged from smoking.
       x This image was seen as credible and did not provide any new information to
         participants.
       x Participants were particularly affected by the image’s harsh depiction of a body
         organ in the palms of a surgeon.




     Internal Deliberative | Confidential                                                 33
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 13 of 42 PageID #: 1400
                                                                                                   GHW Research | June 2016


     Image/Message clarity: Most participants found IMAGE 3 to be clear and credible
     given their base knowledge of smoking consequences. Most participants believed the
     intention of IMAGE 3 was to convey the risks of lung damage as a result of smoking.

     “Yes, yes, yes! It’s clear.” – English, Female Adult Smoker, DAL

     “Oh no, it’s clear.” – Spanish, Female Young Adult Smoker, PHX

     “Yes, it’s probably one of the most clear messages so far. It’s clear and I like that.” – English, Female Young
     Adult Smoker, TNK

     “Yes [the image is credible], because I’ve seen images like that before. I’ve seen them online.”
     – English, Male Youth, TNK

     “Yes, based on what I have been taught previously about cigarettes and how they can affect you, I can believe
     it.” – English, Male Young Adult Smoker, DAL

     “It’s clear. I think it’s saying ‘Buy this pack of cigarettes and this is what your lungs will look like in years to
     come.’” – English, Female Adult Smoker, TNK

     “As far as I understand, lungs are pink and full and shapely, and those do not fit the criteria at all. [This image
     shows] long–term side effects of smoking.”– English, Male Young Adult Smoker, DAL

     “When you smoke, it damages your lungs and you end up dying earlier than you’re supposed to because
     you’re smoking.” – English, Female Youth, DAL

     “Smoking is unhealthy for lungs.” – English, Male Young Adult Smoker, PHX

     “This is what lungs can look like if you continue to smoke.” – English, Female Youth, PHX

     “Your lungs are going to look like soot.” – English, Female Adult Smoker, PHX

     “Cigarettes can cause you to have blackened, cancerous lungs.” – English, Female Adult Smoker, TNK

     “If you smoke cigarettes, you can get lung cancer.” – English, Female Adult Smoker, DAL

     “Lung cancer.”– English, Male Young Adult Smoker, DAL




     Internal Deliberative | Confidential                                                                                   35
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 14 of 42 PageID #: 1401
                                                                                              GHW Research | June 2016


     Attention: Participants found IMAGE 3 attention–grabbing because of itss gruesome
     depiction and implication of death.

     Does this image grab your attention? What grabbed your attention?

     “Yes, because it’s so dark. It makes you look at it. The coloring and the fact that the hands look all bloody on
     the sides.”– English, Female Adult Smoker, TNK

     “Yes…because not only do the lungs look sickly, but I also see a pair of gloves which would lead me to believe
     that this would be specifically from the Surgeon General saying, ‘Hey, this is what’s going to happen.’”–
     English, Male Young Adult Smoker, DAL

     “Yeah…they are black lungs being held in the coroner’s or medic’s hands.”
     – English, Female Adult Smoker, PHX

     “The lung that’s already just black and decayed and out there being held in the hands of someone, a medical
     professional or something — it’s just very dramatic.” – English, Female Adult Smoker, TNK

     “Those are very black lungs. No wonder this person died. He just can’t breathe.” – English, Female Adult
     Smoker, PHX

     “Everyone knows about this. I like this for the same reason why I liked the heart picture [because the surgeon is
     holding it]. This conveys that the person died.”– English, Male Young Adult Smoker, DAL

     “Yes, because the blood on the gloves makes it feel like it was just taken out of someone.”
     – English, Male Young Adult Smoker, DAL

     “I’ve never seen it with a doctor who has taken [the lungs] out of a person and they are looking at it right in
     front of them.” – Spanish, Female Young Adult, PHX

     Is this image worth remembering?

     “Almost definitely.” – English, Female Adult Smoker, PHX

     “Yes, just because it is slightly harsh, but not offensive. It’s something that’s not common to see on a pack of
     cigarettes, so I would definitely remember it.” – English, Male Young Adult Smoker, DAL

     “Yes, I hope I don’t get lungs like that.”– English, Male Adult Smoker, PHX

     “Yes. Because it’s sad and
                              d grotesque, and it would make you want to cut down on the cigarettes and then
     quit.” – English, Female Adult Smoker, DAL

     “Yes…this iss the perfect image to show somebody who you don’t want to smoke.” – English, Female Young
     Adult Smoker, PHX




     Internal Deliberative | Confidential                                                                         37
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 15 of 42 PageID #: 1402
                                                                     GHW Research | June 2016



     IMAGE 4
     LUNG DISEASE (2/2)




     INTENDED CREATIVE CONCEPT
     Middle-aged Caucasian male with nasal cannula and an oxygen tank to depict serious
     lung disease from smoking.

     POTENTIAL WARNING STATEMENT
     WARNING: Smoking causes serious lung diseases like emphysema and chronic
     bronchitis.

     OVERVIEW
     Clarity of image:                      High
     Clarity of message:                    High
     New information:                       No
     Attention:                             High

     SUMMARY
       x IMAGE 4 was very clear to most participants. The image was seen as a credible
         depiction of a man with a breathing tube and indicated the relationship
         between smoking and lung damage and/or breathing issues.
       x Participants could clearly identify that the man needed assistance from an
         oxygen tank or breathing tube.
       x While this image did not deliver any new information, it was especially
         attention-grabbing due to the sadness and pain depicted in the man’s
         expression.




     Internal Deliberative | Confidential                                              38
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 16 of 42 PageID #: 1403
                                                                                              GHW Research | June 2016


     VERBATIMS

     First impressions: Upon viewing IMAGE 4, most participants noticed the man’s
     somber expression. They also saw the breathing tube on his face, as well as the oxygen
     tank in the background, and perceived that he has a breathing problem.

     “This guy is miserable, makes you uncomfortable.” – English, Male Young Adult Smoker, PHX

     “I see a sad adult face.” – English, Male Adult Smoker, DAL

     “Kind of scared…[he’s] struggling with the fact that he has breathing tubes…this one doesn’t look very happy
     either.” – English, Female Adult Smoker, PHX

     “There’s something in his nose. I’ve seen people with that before, but I don’t know what it’s called.”– English,
     Male Youth, TNK

     “This person maybe cannot breathe. He needs something to support him.”– English, Female Youth, DAL

     “Wow, it seems that the man has a tube to breathe. He is sick. One hundred percent sick.”
     – Spanish, Male Young Adult Smoker, TNK

     “He has a breathing tube.” – English, Female Young Adult Smoker, TNK

     “There’s an O2 tank in the back and the nasal thing. I think he has COPD, and they are hooked up to the O2
     machine.” – English, Male Young Adult Smoker, TNK

     “The oxygen tank. This person obviously has breathing problems…it looks like he’s gasping for air.” – English,
     Female Adult Smoker, TNK

     “Looks like oxygen is being pumped into her nose, or his nose, from the tank.” – English, Male Youth, DAL




     Internal Deliberative | Confidential                                                                         39
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 17 of 42 PageID #: 1404
                                                                                              GHW Research | June 2016


     Image/Message clarity: IMAGE 4 was seen as straightforward and recognizable to the
     majority of participants. Participants believed that IMAGE 4 expressed the message
     that smoking can lead to lung damage and breathing issues.

     “It’s clear, being that it’s on a cigarette box.” – English, Male Young Adult Smoker, TNK

     “It’s clear and straightforward. Smoking will cause medical problems.” – English, Female Young Adult Smoker,
     TNK

     “No, I don’t think it’s confusing at all.” – English, Female Adult Smoker, PHX

     “There’s nothing unclear.” – English, Female Young Adult Smoker, DAL

     “Yes. I saw a commercial showing people that got this stuff happening to them from smoking. I saw one with a
     woman in the hospital…she had that thing on her face.” – English, Male Youth, DAL

     “Yes, very clear because we’ve seen people like this in the commercial centers, or in the hospital. They are like
     this because of smoking.” – Spanish, Male Young Adult Smoker, TNK

     “Yes, because I’ve seen people smoking while they have that on.” – English, Female Youth, DAL

     “Yes, because it can happen in real life.” – English, Female Young Adult Smoker, TNK

     “This is very credible because it can happen to you.” – Spanish, Male Adult Smoker, PHX

     “You’ll be on oxygen–I assume you’re not being able to get enough air into your lungs. Your lungs aren’t able
     to work properly. You have to carry that thing around and you have to carry the cord around your house.” –
     English, Female Adult Smoker, TNK

     “The guy is on oxygen because he needs help to breathe because that’s what smoking has done. His lungs are
     not as strong anymore.” – English, Female Youth, DAL

     “Because you smoke you’ll have trouble breathing and you’ll have to use an air tank.” – English, Male Youth,
     TNK

     “The consequence will have something to do with the nasal parts or lungs.”– English, Female Youth, DAL

     “Illness…maybe because of smoking. Or what happens after.” – Spanish, Female Adult Smoker, DAL

     “He’s getting help with oxygen because his lungs aren’t good.” – English, Male Young Adult Smoker, PHX

     “I think this one has a problem breathing.” – Spanish, Male Youth, DAL

     “[The health condition is] not being able to breathe.” – English, Male Adult Smoker, DAL

     “It’s saying that you can be affected and…walk around with the machines and all that without being able to
     do a bunch of things. It’s like living without living.” – Spanish, Male Adult Smoker, PHX

     “Smoking affects your breathing. You have to carry that cord everywhere you go.” – English, Female Young
     Adult Smoker, TNK

     “Lung cancer is the health consequence of smoking.” – English, Male Young Adult Smoker, PHX

     “Smoking causes oxygen breathing problems.” – English, Male Youth, PHX


     Internal Deliberative | Confidential                                                                         40
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 18 of 42 PageID #: 1405
                                                                                                 GHW Research | June 2016


     Attention: Participants found IMAGE 4 especially attention-grabbing and memorable.
     Many mentioned the man’s miserable expression and external oxygen aids as
     particularly attention–grabbing.

     Does this image grab your attention? What grabbed your attention?

     “It did. He looks upset, tired like he’s just–I mean the expression on his face is just kind of like, ‘Oh my gosh.
     What’s my life come to?’” – English, Female Adult Smoker, TNK

     “It does, just because, once again, there’s a miserable human on the pack of cigarettes, but compared to some
     previous pictures, no…. Immediately you see this disgust and just how miserable he is. Well, he looks sad, like a
     helpless animal.” – English, Male Young Adult Smoker, PHX

     “Yes. It looks like the man was asking for help or [having] trouble breathing. He’s having trouble breathing and
     he doesn’t like that. I mean, because of smoking he had trouble breathing. He had to breathe through an air
     tank.” – English, Male Youth, TNK

     “Yes, because somebody has to rely on oxygen and be self–like not, they can’t do it on their own because of
     cigarettes.” – English, Female Young Adult Smoker, DAL

     “Yes, it grabs my attention because he is suffering and because we see this tube. You can see it in his face. This
     guy is in pain, he is suffering and is sad. He doesn’t have much time left.”
     – Spanish, Male Young Adult Smoker, TNK

     “Yes…because of the tank in the background and because she has this tube that’s on her nose. It looks like the
     tank is providing the stuff that’s inside the tube to go to her nose.” – English, Male Youth, DAL

     “This guy stood out because he’s hooked up to an oxygen tank.” – English, Male Young Adult Smoker, DAL

     Is this image worth remembering?

     “It’s worth remembering because it could happen to me basically. I should know what could happen for me
     with a bad habit like this.” – English, Female Young Adult Smoker, TNK

     “It could be - because it just makes you think, ‘This guy’s not that old.’ So, it could happen to anyone at any
     time and I like to breathe fresh air…” – English, Male Young Adult Smoker, PHX

     “Yes…because maybe if people see that they’re going to have that for the rest of their life, maybe they’ll stop.”
     – English, Female Youth, DAL

     “Yes–me, personally, I wouldn’t want to be having to carry around an oxygen tank wherever I go, me being
     connected to a tube all day just so I can help myself breathe. I would want this only because it is something I
     wouldn't want happening to me.” – English, Male Adult Smoker, TNK




     Internal Deliberative | Confidential                                                                             42
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 19 of 42 PageID #: 1406
                                                                        GHW Research | June 2016



     IMAGE 8
     CANCER (4/5)




     INTENDED CREATIVE CONCEPT
     Senior Caucasian female with a visible lump on her neck due to oropharyngeal cancer
     from smoking.

     POTENTIAL WARNING STATEMENT
     WARNING: Smoking causes head and neck cancer.

     OVERVIEW
     Clarity of image:                      Medium
     Clarity of message:                    Medium
     New information:                       Yes/No [Responses were mixed]
     Attention:                             High

     SUMMARY
       x The majority of participants saw the protrusion on the side of the woman’s neck
         in IMAGE 8, though this wasn’t the first aspect to catch their attention.
       x In some cases, participants noticed the woman’s facial expression before the
         protrusion.
       x There was some confusion about what the protrusion was, but many identified
         a tumor or cancer as the potential health consequence.
       x Some participants requested to view the larger image for clarity.
       x There was a split between those who found the image to convey new
         information and those who didn’t.



     Internal Deliberative | Confidential                                                 61
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 20 of 42 PageID #: 1407
                                                                                             GHW Research | June 2016


     VERBATIMS

     First impressions: Most participants mentioned the protrusion on the woman’s neck
     upon viewing IMAGE 8. A few initially noticed and focused on the woman’s expression.

     “The drawing is either like a tumor or some kind of a boil or a giant lump on this woman’s neck.” – English,
     Female Young Adult Smoker, TNK

     “It’s a woman who looks like she has a tumor on her neck. It’s a tumor.” – Spanish, Male Young Adult Smoker,
     TNK

     “Kind off disgusting. I think the smoker has a tumor on their neck, or something on their body.” – English,
     Female Youth, TNK

     “I see a tumor on the side of her neck.” – English, Male Young Adult Smoker, PHX

     “It’s a tumor, a tumor in the neck. Somebody old. Very sad.” – Spanish, Female Youth, PHX

     “This person has obviously got a tumor in her neck of some sort and it’s probably very painful and causes a lot
     of grief, and everybody’s wishing that they knew then what they know now.”
     – English, Male Adult Smoker, PHX

     “It looks like a tumor in the neck.” – English, Female Adult Smoker, TNK

     “A tumor, maybe.” – English, Female Young Adult Smoker, DAL

     “An older woman who has a tumor in her neck.” – English, Male Young Adult Smoker, DAL

     “There’s a lump on her neck.” – English, Male Adult Smoker, PHX

     “Looks like she has a growth on her neck. I think you have lymph nodes right here as a smoker that can
     become tumors or cancerous.” – English, Female Adult Smoker, PHX

     “She looks miserable because of the cancerous tumor on her neck.” – English, Male Young Adult Smoker, PHX

     “She’s obviously got something here.” – English, Male Adult Smoker, PHX

     “A person on a cigarette box that doesn’t look happy.” – English, Female Adult Smoker, PHX

     “The person looks sad.” – English, Female Youth, PHX

     “Seeing this woman, she looks like she is in bad shape, truth be told.” – Spanish, Male Young Adult Smoker,
     TNK




     Internal Deliberative | Confidential                                                                          62
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 21 of 42 PageID #: 1408
                                                                                            GHW Research | June 2016


     Image/Message clarity: Most participants found the woman’s condition clear.
     However, there were some who mentioned they were confused about the protrusion
     on the woman’s neck. The most common message associated with IMAGE 8 was that
     smoking can cause tumors or throat cancer.

     [Is there anything confusing or unclear about this image?] “No.” – English, Male Young Adult Smoker, PHX

     “There’s nothing unclear. I’m familiar with lymphoma, but if I wasn’t, I wouldn’t know what that was.” –
     English, Female Adult Smoker, DAL

     “Yes, it’s clear that cigarettes can cause many problems.” – Spanish, Female Youth, PHX

     “No, not clear. Like, what exactly is that? You know it’s something health-wise but you just don’t know exactly,
     is it a tumor? But tumors are mostly cancers.” – English, Female Young Adult Smoker, DAL

     “A little confusing — a person might think it could be something else.” – English, Male Adult Smoker, DAL

     “Unclear. I’m not sure what this is saying…I don’t know what caused that.” – English, Female Young Adult
     Smoker, TNK

     “You could get a tumor or blood clot.” – English, Female Young Adult Smoker, PHX

     “Continuing to smoke, something like [a tumor] could happen.” – English, Male Young Adult Smoker, PHX

     “If you smoke a while, it can cause many problems. You don’t think about it at the beginning [of the habit], but
     the image is showing that it can cause cancer, tumors and all that.” – Spanish, Female Youth, PHX

     “I’d get cancerous tumors.” – English, Male Youth, TNK

     “You could get tumors or abscesses.” – English, Male Young Adult Smoker, PHX

     [After viewing larger image] “Looks like you could get a tumor.” – English, Female Youth, PHX

     “Smoking can cause throat cancer.” – English, Male Adult Smoker, DAL

     “It can be any forms of cancer. Not just cancer, but it can give you lymphoma which that’s what that looks
     like.” – English, Female Adult Smoker, DAL

     “Throat cancer. I’ve never seen anyone with a tumor in the neck.” – English, Female Adult Smoker, TNK




     Internal Deliberative | Confidential                                                                       63
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 22 of 42 PageID #: 1409
                                                                         GHW Research | June 2016



     IMAGE 11
     HEART DISEASE/STROKE (2/4)




     INTENDED CREATIVE CONCEPT
     Middle-aged Caucasian male with scaring/bruising from recent heart surgery due to
     heart disease from smoking.

     POTENTIAL WARNING STATEMENT
     WARNING: Smoking can cause heart disease and stroke by clogging your arteries.

     OVERVIEW
     Clarity of image:                      Low
     Clarity of message:                    Low
     New information:                       Yes (Spanish speaking), No (English speaking)
     Attention:                             High

     SUMMARY
       x Many participants found IMAGE 11 visually unappealing and identified it as a
         post-op torso, with a few suggesting a post-autopsy cadaver.
       x Many focused on the vertical split down the chest, as well as the bruising
         around the chest area, which caused confusion for some. There was also
         confusion around the two dots located at the bottom of the torso.
       x Several needed to be shown the larger image for clarity
       x The message was unclear, and many didn’t understand what the image was
         trying to convey. Some thought the subject might have lung cancer, while
         others thought the subject needed heart surgery.
       x Spanish-speaking participants thought the image provided new information
         while English-speaking participants did not.


     Internal Deliberative | Confidential                                                  77
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 23 of 42 PageID #: 1410
                                                                                                 GHW Research | June 2016




     VERBATIMS

     First impressions: Participants were able to spot the incision on the subject’s torso
     upon viewing IMAGE 11.

     “Bruising, being cut open for surgery.” – English, Female Young Adult Smoker, DAL

     “I don’t like this at all. It looks like a person had an operation on their lungs because they are cut in the center
     of the breast, and they opened them up. Ugly.” – Spanish, Male Young Adult Smoker, TNK

     “First impression of that is someone has been smoking, and his lungs have begun to darken or change color
     from years of smoke.” – English, Male Adult Smoker, DAL

     “It’s ugly to see that they cut into the person to see their lungs, and everything is all black, dirty.” – Spanish,
     Female Youth, PHX

     “That somebody might have had to have lung surgery, or they’re either on the table at the morgue already.” –
     English, Female Adult Smoker, PHX

     “Smoking kills… It looks like there was an autopsy done, or a lung removal.” – English, Female Adult Smoker,
     TNK




     Internal Deliberative | Confidential                                                                             78
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 24 of 42 PageID #: 1411
                                                                                                 GHW Research | June 2016


     Attention: The cut down the middle of the subject’s chest was the most attention-
     grabbing part of IMAGE 11.

     Does this image grab your attention? What grabbed your attention?

     “A little bit, not much.” – English, Female Young Adult Smoker, PHX

     “Yes, in a negative way, but they should all be kind of negative...it’s kind of like this is the reality of what’s going
     to happen if you smoke cigarettes.” – English, Female Adult Smoker, TNK

     “Oh, yes…Just actually seeing the picture and from–say, a person that smoked maybe ten years compare it to
     a person that smokes 15 to 20 years is a difference. How the smoke–the smoke–they smoked for several years,
     it affects the lungs.” – English, Male Adult Smoker, DAL

     “It’s powerful…I see that I am harming myself. That I am mutilating myself. That I am hurting myself.” –
      Spanish, Female Adult Smoker, DAL

     “Yes. Well, because there is a very long incision in the front of his body, a lot of bruising. I understand that’s a
     surgery that’s very painful and has a long recovery time. Yes. That’s why it’s memorable.” – English, Female
     Adult Smoker, PHX

     “Yes, it grabs your attention because the image is ugly, seeing someone with the breast open.”
     – Spanish, Male Young Adult Smoker, TNK

     “Because I’m curious about why they needed to cut open his heart.” – English, Male Youth, TNK

     Is this image worth remembering?

     “Not necessarily…this could have been from something else than smoking, but I necessarily don’t know. So I
     really wouldn’t think about it.” – English, Female Young Adult Smoker, TNK

     “Yes….Because it not only is reminding you of possible health risks when you do smoke, but it’s showing the
     crudeness of it.” – English, Male Young Adult Smoker, DAL

     “Yes. I mean, I wouldn’t want to remember it. I wouldn’t want to remember any of them, but it probably would,
     I would remember it.” – English, Female Adult Smoker, TNK




     Internal Deliberative | Confidential                                                                             81
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 25 of 42 PageID #: 1412
                                                                      GHW Research | June 2016



     IMAGE 14
     FETAL EFFECTS/PREGNANCY (1/3)




     INTENDED CREATIVE CONCEPT
     Caucasian infant on a scale demonstrating low birth weight due to maternal smoking
     during pregnancy.

     POTENTIAL WARNING STATEMENT
     WARNING: Smoking during pregnancy stunts fetal growth.
     WARNING: Smoking during pregnancy causes premature birth.
     WARNING: Smoking during pregnancy causes premature birth and low birth weight.

     OVERVIEW
     Clarity of image:                      Medium
     Clarity of message:                    High
     New information:                       No
     Attention:                             High


     SUMMARY
       x IMAGE 14 clearly conveyed the message that cigarette smoking during
         pregnancy can cause low birth weight.
       x There was some uncertainty around what the baby was placed on. Some
         thought it was in an incubator, while only a few identified the scale at first
         glance.
       x The depiction of an underweight newborn was emotionally attention-grabbing
         to most. This seemed to be true with many Spanish-speaking participants.


     Internal Deliberative | Confidential                                               93
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 26 of 42 PageID #: 1413
                                                                                                GHW Research | June 2016


     Attention: The majority of participants found IMAGE 14 attention–grabbing due to
     the baby. Nearly all found it an important image for smokers, especially pregnant
     women, to see.

     Does this image grab your attention? What grabbed your attention?

     “It’ss heartbreaking, really.” – English, Female Youth, TNK

     “It’s veryy emotional because everyone needs to know that you shouldn’t smoke when you’re pregnant.” –
     Spanish, Male Young Smoker, PHX

     “Yes, because I was premature and my mother smoked.” – English, Female Adult Smoker, TNK

     “A little bit, yes. There’s a big baby on the front of it.” – English, Female Young Adult Smoker, DAL

     “I’m not used to seeing babies on my cigarettes.” – English, Male Young Adult Smoker, DAL

     “It would grab my attention, that’s for sure.” – English, Male Young Adult Smoker, DAL

     “It would. Itt would
                        d reallyy creep me out.”
                                           out. – English, Female Adult Smoker, TNK

     “Yes, because of the fact that I’m a parent.” – English, Male Young Adult Smoker, DAL

     “Yes, because just being born the child is so helpless. It wasn’t his choice. It’s unfair.” – English, Female Youth,
     TNK

     “When you hurt yourself, you know what you’re doing. But when you are hurting another person, it hits you
     harder because you are messing up someone else’s life.” – Spanish, Male Young Adult Smoker, TNK

     “Yes, because of the baby. Everybody loves babies. They’re the future.” – English, Female Young Adult Smoker,
     DAL

     “Yes it’s impactful because it’s universal that you should know that you can’t smoke…for the babies.” –
      Spanish, Male Younger Smoker, PHX

     Is this image worth remembering?

     “I guess, yeah. It seems like a pretty powerful image.” – English, Male Young Adult Smoker, DAL

     “Definitely. Because if someone is planning on having a child and they want the best for the child, then I think
     they should take this image into consideration.” – English, Male Young Adult Smoker, DAL

     “Yes…because it’s a baby. You will remember the consequences of it.” – English, Female Young Adult Smoker,
     DAL

     “Yes, it would be worth remembering because if it was on a pack of cigarettes and a pregnant lady had one,
     looking at it would make her not want to smoke.” – English, Female Young Adult Smoker, DAL

     “I believe this image is meant for all genders, but would affect females more than males.”
     – English, Male Young Adult Smoker, DAL




     Internal Deliberative | Confidential                                                                            97
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 27 of 42 PageID #: 1414
                                                                                             GHW Research | June 2016


     Attention: IMAGE 19 was considered memorable and attention–grabbing not
     because of its visual qualities but because of the novelty of the information it
     conveyed.

     Does this image grab your attention? What grabbed your attention?

     “Yes, because I don’t understand it.” – English, Female Young Adult Smoker, DAL

     “Yes, because I would just want to know why that would be on a pack of cigarettes.” – English, Female Young
     Adult Smoker, TNK

     “I’m diabetic so this affects me. I know now what they’re trying to say but my diabetes is not affected by my
     smoking.” – English, Male Adult Smoker, PHX

     “A little bit, because I never knew anybody who got diabetes from smoking.” – English, Female Adult Smoker,
     TNK

     “Yes…it would take more than a couple seconds to glance at this and figure out what the common ground is
     between diabetes and smoking.” – English, Male Young Adult Smoker, DAL

     Is this image worth remembering?

     “Well, if [smoking] led to diabetes, I would say so.” – English, Male Young Adult Smoker, PHX

     “It’s just because I’ve never heard of getting diabetes from smoking, so I’m going to remember that one.” –
     English, Female Young Adult Smoker, PHX

     “I don’t associate diabetes with smoking, so that would be news to me…[this] would be an important image
     to include.” – English, Female Adult Smoker, TNK

     “It would be new [information] because I don’t know if it does or doesn’t [cause diabetes]. But, I know a lot of
     diabetics and they smoke like trains with the exception of me.” – English, Male Adult Smoker, PHX

     “Yes, because of the diabetes. Not so much as the other ones. But I mean, yes, I’ll remember what it looks like to
     stick somebody in the finger for diabetes.” – English, Female Adult Smoker, DAL

     “No, diabetes is probably not the biggest problem from smoking.” – English, Female Adult Smoker, TNK




     Internal Deliberative | Confidential                                                                        125
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 28 of 42 PageID #: 1415
                                                                      GHW Research | June 2016



     IMAGE 20
     DIABETES (2/3)




     INTENDED CREATIVE CONCEPT
     Close-up of a Caucasian female with amputated toes due to complications from
     diabetes resulting from smoking.

     POTENTIAL WARNING STATEMENT
     WARNING: Smoking reduces blood flow to the limbs, which can require amputation.

     OVERVIEW
     Clarity of image:                      High
     Clarity of message:                    Low
     New information:                       Yes
     Attention:                             High

     SUMMARY
       x It was clear to all participants that the subject in IMAGE 20 was missing some
         toes, but the reason why or how was unclear. Some thought the toes had been
         amputated due to bad circulation or bone issues.
       x Only a few adult participants mentioned diabetes as the health consequence
         depicted in the image.
       x The image provided new information to the majority of participants.
       x It was also very attention-grabbing, especially amongst females. The high
         attention was due to the startling image of a subject with missing toes and the
         implication of that as a result of smoking.




     Internal Deliberative | Confidential                                               126
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 29 of 42 PageID #: 1416
                                                                                               GHW Research | June 2016


     Image/Message clarity: While participants found the image to be very clear in its
     depiction of missing toes, the reason behind it was unclear or unknown. The most
     common explanation participants offered for IMAGE 20 was that cigarette smoking
     can lead to toe damage or amputation.

     “It’s confusing…I don’t know how smoking is related to toes.” – English, Male Adult Smoker, DAL

     “I can only answer kind of a yes and a no–I don’t know it’s looking like a pair of ugly feet.” – English, Female
     Young Adult Smoker, DAL

     “It’s not clear.” – English, Male Young Adult Smoker, DAL

     “Just what is the particular health risk that caused the removal of these toes?” – English, Male Young Adult
     Smoker, DAL

     “It’s pretty straightforward that you can get your toes amputated.” – English, Female Young Adult Smoker,
     TNK

     “Well, this is new, but it looks like it’s suggesting that if you smoke, you may have some issues with bones either
     deteriorating or needing to be removed…bone cancer maybe.” – English, Female Adult Smoker, PHX

     “Missing toes? I don’t think that’s caused from smoking. Maybe unless it’s something like you’re not getting
     enough oxygen throughout your body because you’re smoking, and it made you lose your toes because there
     was no blood flowing.” – English, Female Young Adult Smoker, DAL

     “Well, I’m not sure as to how cigarettes would affect this specific body part being either removed or
     amputated.” – English, Male Young Adult Smoker, DAL

     “They are showing that you can lose something on your body.” – Spanish, Male Youth, DAL

     “Smoking will cause me to get fingers, toes amputated.” – English, Female Young Adult Smoker, TNK
     “Maybe it’s because [the feet] got infected by the nicotine and they had to cut off her toes.”
     – Spanish, Female Young Adult Smoker, PHX

     “This is showing the effects of feet and getting toes cut off.” – English, Female Adult Smoker, TNK

     “Smoking can cause severe damage to toes. You’d have to surgically cut them off.” – English, Male Youth, TNK

     “If you want to look at your feet with 5 toes, then you shouldn’t smoke.” – Spanish, Female Young Adult
     Smoker, PHX

     “That you can lose limbs or…I don’t know exactly how it happens.” – English, Female Young Adult Smoker,
     DAL

     “Ok, this is new to me. A person without toes. Does this mean I won’t be able to walk?!”
     – Spanish, Female Adult Smoker, DAL

     “I don’t know if cigarettes make stuff fall off your body. So I don’t really know about this, to be honest.” –
     English, Male Youth, DAL




     Internal Deliberative | Confidential                                                                             128
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 30 of 42 PageID #: 1417
                                                                                             GHW Research | June 2016


     Attention: IMAGE 20 was considered attention–grabbing and memorable especially
     amongst females because it showed feet with missing toes and provided new
     information to participants.

     Does this image grab your attention? What grabbed your attention?

     “Yes, because she’s missing toes.” – English, Male Youth, DAL

     “This one is more effective. The other toe one was gross, but this one has toes missing.”
     – English, Female Adult Smoker, TNK

     “It grabbed my attention because it’s probably one of the grosser pictures.” – English, Female Adult Smoker,
     DAL

     “It’ss powerfully disturbing. Disturbing because I can’t imagine not being able to walk.” – Spanish, Female Adult
     Smoker, DAL

     “Yes…well I would say it’s not normal, so it leaves me inquisitive as to what’s going on.”
     – English, Male Young Adult Smoker, DAL

     “Yes, it got my attention. I don’t think kids would get anything out of this. They wouldn’t understand it. Lung
     cancer or death is the warning that you hear all the time. But you don’t really hear about the loss of toes or
     fingers.” – English, Female Adult Smoker, TNK

     “Yes, it does…thee shock value.” – English, Female Adult Smoker, TNK

     “Yeah… because it’s not something you think about in terms of smoking.” – English, Female Youth, TNK

     “Loss of toes…I wasn’t aware you could lose limps from that.” – English, Female Young Adult Smoker, TNK

     “Because I didn’t know smoking could anything to your feet.” – English, Female Adult Smoker, PHX

     Is this image worth remembering?

     “I couldn’t imagine walking around like that as a smoker. Thatt really just disgusts me.”
                                                                                          me. – English, Female Adult
     Smoker, TNK

     “No, because you see people with half an arm and you try not to remember it. You try not to think about stuff
     like that.” – English, Male Young Adult Smoker, DAL

     “Yes, because it looks very painful.” – English, Female Adult Smoker, PHX

     “Yes…because it’s new information.” – English, Female Youth, TNK

     “I’ve never seen or heard of having to have your toes or feet cut.” – Spanish, Male Adult Smoker, PHX




     Internal Deliberative | Confidential                                                                        130
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 31 of 42 PageID #: 1418
                                                                        GHW Research | June 2016



     IMAGE 22
     BLINDNESS (1/2)




     INTENDED CREATIVE CONCEPT
     Close-up of a middle-aged Caucasian female receiving an injection in the eye to treat
     macular degeneration caused by smoking.

     POTENTIAL WARNING STATEMENT
     WARNING: Smoking causes age-related macular degeneration, which can lead to
     blindness.

     OVERVIEW
     Clarity of image:                      High
     Clarity of message:                    Low
     New information:                       Yes
     Attention:                             High

     SUMMARY
       x IMAGE 22 evoked visceral reactions and statements of discomfort from most
         participants.
       x Participants could see that the eye was getting an injection, but the majority
         could not connect the image to blindness. Most suggested the message might
         be that smoking could lead to “eye problems.”
       x The image was both attention-grabbing and memorable because participants
         could not understand why the injection was necessary and because of the
         graphic nature of the image.
       x The high attention came from the needle being injected into the eye and not
         knowing why.

     Internal Deliberative | Confidential                                                 138
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 32 of 42 PageID #: 1419
                                                                                                GHW Research | June 2016


     Attention: IMAGE 22 was very attention–grabbing and memorable. Several
     participants mentioned that the image looks very scary or painful. Others were more
     curious about the reason behind the needle.

     Does this image grab your attention? What grabbed your attention?

     “I would want to know what it is. I personally would not know what’s happening.” – English, Female Young
     Adult Smoker, TNK

     “Do you see how long the needle looks? That lookss scary.” – English, Female Adult Smoker, TNK

     “Yes, because I don’t like needles, and especially in the eye.” – Spanish, Female Youth, PHX

     “Because there’s a needle being stuck into someone’s eye.” – English, Male Youth, DAL

     “Somebody is getting poked in her eye…and no one wants to be poked in the eye.” – English, Male Adult
     Smoker, PHX

     “Yes, it definitely would because that’ss scary. That’ss scary. You can see the needle. Your eye is open and a
     needle is coming toward your eye, that’ss scary.” – English, Female Adult Smoker, TNK

     “It’s weird and    r at the same time.” – English, Male Adult Smoker, DAL
                   d scary

     “Yes…it’s interesting. I’m kinda curious — why would they need to put a needle in this person’s eye?” –
      English, Male Youth, TNK

     “Because it’s an image I’ve really never seen before and it’s kind of weird because I never thought the needle
     can be poking an eyeball.” – English, Male Youth, TNK

     “Yes…it looks painful.” – English, Female Youth, PHX

     Is this image worth remembering?

     “Yes, because it’s caused curiosity to me.” – English, Female Young Adult Smoker, TNK

     “It’ss terrifying. I am terrified of needles, so this iss my worst nightmare.” – English, Male Young Adult Smoker,
     DAL

     “I don’t want this ever happening.” – English, Female Young Adult Smoker, DAL




     Internal Deliberative | Confidential                                                                             142
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 33 of 42 PageID #: 1420
                                                                       GHW Research | June 2016



     IMAGE 23
     BLINDNESS (2/2)




     INTENDED CREATIVE CONCEPT
     Senior aged African American male with cataracts in one eye due to smoking.

     POTENTIAL WARNING STATEMENT
     WARNING: Smoking causes cataracts, which can lead to blindness.

     OVERVIEW
     Clarity of image:                      Low
     Clarity of message:                    Low
     New information:                       Yes
     Attention:                             Low

     SUMMARY
       x For most participants IMAGE 23 is unclear upon initial exposure; many had to
         be shown the larger image for clarity.
       x A large number could not glean any health consequences from the image.
         Some just saw a man with two different colored eyes, while others suggested
         that it was a man who was unhappy or sad as a smoker. A few guessed that the
         image was making a racial statement about smokers and mentioned that it
         could come across as stereotypical (e.g., smokers tend to be black, etc.).
       x Most of those who perceived blindness or a relationship between smoking and
         “eye problems” said this would be new information.




     Internal Deliberative | Confidential                                                143
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 34 of 42 PageID #: 1421
                                                                                                GHW Research | June 2016


         x    The message and new information behind the image was more memorable
              than the image itself. The image itself was not as attention-grabbing as other
              images, and was never selected when presented in the larger plot.

     VERBATIMS

     First impressions: For IMAGE 23, many participants could tell there was something
     wrong with the man’s eye, though several had to be shown the larger image for clarity.
     A few noticed the color of his skin and/or the expression on his face.

     “Blindness.” – English, Female Young Adult Smoker, DAL

     “He must have lost eyesight of eyes.” – English, Male Young Adult Smoker, PHX

     “It looks like the person is blind on the left eye.” – English, Female Youth, DAL

     “Someone is blind in one eye.” – Spanish, Male Young Adult Smoker, TNK

     “It looks like this man is blind in one eye.” – English, Male Adult Smoker, TNK

     [Shown larger image] “Something wrong with his eye.” – English, Female Young Adult Smoker, PHX

     [Shown larger image] “It’s got two different colored eyes but I don’t — it does not really make me think it’s a
     warning of anything.” – English, Female Adult Smoker, PHX

     “My first impression, I had to look at it for a minute and then I see that the eyes are two different colors. I think
     what’s being shown is that he’s got some kind of disease or something’s happened to his eyes because of
     smoking.” – English, Female Adult Smoker, TNK

     [Shown larger image] “I don’t know why the eyes are like that. Maybe he can’t see in one eye? Or maybe they
     are different colors?” – Spanish, Male Adult Smoker, PHX

     “He has something in his eyes. He looks ill. The person looks ill. I don’t know what’s up with his eye. I don’t get
     it.”– Spanish, Female Young Adult Smoker, DAL

     “It looks like a sad man…his face is all crippled by the forehead like he’s angry or sad.”
     – English, Female Young Adult Smoker, PHX

     “I don’t really see that as a warning.” – English, Female Adult Smoker, PHX

     “It’s not a happy image to me. I would go on a ledge and say that it would be marketed toward a race, maybe.”
     – English, Male Young Adult Smoker, DAL

     “An African American man…[shown larger image] I’m kind of seeing like spots and different color spots on his
     face…this one is like gray and this one is like a darkish gray.” – English, Female Youth, DAL




     Internal Deliberative | Confidential                                                                            144
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 35 of 42 PageID #: 1422
                                                                                                GHW Research | June 2016


     Image/Message clarity: Many found IMAGE 23 confusing because they could not tell,
     at first glance, that anything was noticeably wrong with the man. The interpretations of
     IMAGE 23 depended on what participants noticed about the image. Most conjectured
     that the image conveyed the effects smoking can have on eyesight. A few guessed that
     the image was making a racial statement about smokers.

     “It confuses me…because I don’t really see why there would be a face on it.” – English, Male Youth, TNK

     “It isn’t clear, I don’t know.” – English, Male Youth, TNK

     “I don’t understand.” – Spanish, Male Adult Smoker, PHX

     “Have to look closer…doesn’t look like there’s any other issues.” – English, Male Adult Smoker, TNK

     “I feel as if someone were to take a quick look at this, they wouldn’t really think this man were blind.” – English,
     Male Young Adult Smoker, TNK

     “I know he has an issue with his eyes, but I don’t know exactly what it is. He has no shine in this eye, but I can’t
     say what it is. I don’t know if he is blind or not. I don’t know. He looks sick in general, but I don’t know exactly
     what he has.” – Spanish, Female Adult Smoker, DAL

     “You can lose your eyesight from smoking. I think it’s cataracts…it can cause blurriness in vision and cause
     you to lose your vision and stuff.” – English, Female Young Adult Smoker, DAL

     “I have no idea what they are trying to get at here. I mean, it’s like one eye, is this accurate? Like one is
     glaucomic, possibly? I don’t really see anything here that makes sense to me, for cigarettes.” – English, Female
     Adult Smoker, TNK

     “I don’t know. It just looks like something is wrong with his eye.” – English, Female Young Adult Smoker, PHX

     “Looks like maybe smoking. I would like to say facial deformity and making you a blind man, blindness…” –
     English, Male Adult Smoker, DAL

     “Maybe they’re trying to say you could lose an eye due to smoking.” – Spanish, Male Youth, DAL

     “Smoking could lead to blindness. I guess cataracts and stuff like that.” – English, Male Adult Smoker, DAL

     “Eyesight can be affected. I would assume blindness maybe just based on the color of his eyes...it looks like he
     has a glass eye or something to that effect.” – English, Female Adult Smoker, TNK

     “I can’t physically look at the person and say something is wrong with the person, but I think like maybe black
     people are more affected by it or something.” – English, Male Adult Smoker, PHX

     “It may seem like a stereotype. It might be saying that only black people smoke.” – English, Male Youth, DAL

     “A black person, I mean–but why…? I think with color it’s a little misleading.” – English, Female Adult Smoker,
     PHX




     Internal Deliberative | Confidential                                                                           145
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 36 of 42 PageID #: 1423
                                                                           GHW Research | June 2016



     CREATIVE RECOMMENDATIONS

     Group 1 – SECONDHAND SMOKE




                                            Image 1        Image 2

     IMAGE 1 Recommendations

         x    Retain this image, using it over Image 2 if only one is to be used because it is
              more attention-grabbing.
         x    Use an actual photograph of a Caucasian male.
                  R Make it clear that the individual is 8–10 years old.
                  R Show a haircut that clearly identifies the individual as a male.
                  R Use an actual hospital gown, recognizable as such.
                  R Maintain the look of dismay (e.g., sadness in the eyes).
         x    While we recommend a photograph, an illustration could be effective as long as
              it adheres to all the above.
         x    The current illustration could not be used as it is.

     IMAGE 2 Recommendations

         x    Retain this image if both are to be used for this category, otherwise use Image 1
              since it is more attention-grabbing.
         x    Use an actual photograph of a Hispanic male.
                  R Make it clear that the individual is in his early teens, Hispanic and male.
                  R Use an actual hospital gown, recognizable as such.
                  R Project a chronic cough that is painful and wearing.
         x    While we recommend a photograph, an illustration could be effective as long as
              it adheres to all the above.
         x    The current illustration could not be used as it is.




     Internal Deliberative | Confidential                                                    158
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 37 of 42 PageID #: 1424
                                                                           GHW Research | June 2016



     Group 2 – LUNG DISEASE




                                            Image 3            Image 4

     IMAGE 3 Recommendations

         x    Retain this image, using it over Image 4 if only one is to be used because it was
              twice as likely to be selected as attention-grabbing.
         x    Use an actual photograph of lungs damaged by smoking.
                 R Keep the surgeon/coroner’s hands in the picture, as they convey the
                     realism of the resulting death rather than a “medical textbook” image.
                 R Keep the gloves on the doctor to reinforce the undesirable state of the
                     lungs.
                 R Make the blood on the gloves more discernible.
         x    While we recommend a photograph, an illustration of higher quality with similar
              compositional and conceptual elements could be used.

     IMAGE 4 Recommendations

         x    Retain this image if both are to be used for this category, otherwise use Image 3
              because it was more attention-grabbing.
         x    Use an actual photograph of a middle-aged man with nasal cannula.
                 R Make the oxygen tank even more visible (e.g., take up more space), as
                      this added gravitas to the seriousness of the condition.
                 R Retain the look of misery/sadness/resignation on the man’s face.
         x    While we recommend a photograph, an illustration of higher quality could be
              used if it adheres to all the above.




     Internal Deliberative | Confidential                                                    159
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 38 of 42 PageID #: 1425
                                                                             GHW Research | June 2016



     Group 3 - CANCER




             Image 5                Image 6        Image 7              Image 8                Image 9

     IMAGE 5 Recommendations

         x     Retain this image because it conveys new information.
         x     We strongly recommend the use of an actual photograph.
                   R The frame of the toilet must be visible to help identify what is being
                      shown.
                   R Show tiles or toilet paper, for example, to further suggest the bathroom
                      setting.
                   R The contents of the toilet must clearly be identifiable as blood in urine,
                      not vomit (for example).
         x     We do not believe that an illustration can be as effective in conveying the
               intended situation and message.

     IMAGE 6 Recommendations

         x     This image is a good candidate for deletion.
                   R It was chosen as attention-grabbing less frequently than images 5, 7 and
                       9.
         x     There’s too much going on in the image: zoom in on the mouth area.
                   R Adjust the frame to emphasize the tongue sores; ensure that the tongue
                       sores are the focal point of the image.
                   R Wrinkles and yellowing teeth can be visible, but should be secondary or
                       tertiary sources of attention.
         x     In the current illustration, the shading on the skin can be misconstrued as dirt
               and/or uncleanliness; a photograph or a better rendering of the illustration
               could solve this problem.

     IMAGE 7 Recommendations

         x     Retain this image.
         x     While it does not necessarily convey new information, it is extremely clear and
               attention-grabbing, since it was chosen from the larger plot more often than
               any other image than one.
         x     This illustration conveys the intended message. An illustration of higher quality


     Internal Deliberative | Confidential                                                      160
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 39 of 42 PageID #: 1426
                                                                          GHW Research | June 2016


              with similar composition and conceptual elements could be used.

     IMAGE 8 Recommendations

         x    This image is a good candidate for deletion.
                  R It wasn’t clear what the message was even when the tumor was
                      identified.
                  R It was chosen as attention-grabbing less frequently than Images 5, 7 and
                      9.
         x    Use an actual photograph if this image is to be retained.
                  R Make it easier to identify the tumor, possibly by zooming in closer to the
                      tumor.
                  R Maintain the look of sadness/despair, but this should not draw attention
                      away from the tumor.
         x    An illustration could work if the tumor were more identifiable.


     IMAGE 9 Recommendations

         x    Retain this image.
                 R It is easily identifiable as a person with cancer.
                 R It is more attention-grabbing than Images 6 and 8.
         x    Use an actual photograph of a cancer patient undergoing chemotherapy.
                 R Make it clearer that the port is a port.
                 R Possibly include a tube attached to the port.
                 R Confirm on which side of the body the port should be placed.




     Internal Deliberative | Confidential                                                   161
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 40 of 42 PageID #: 1427
                                                                           GHW Research | June 2016



     Group 5 - FETAL EFFECTS/PREGNANCY




                        Image 14            Image 15         Image 16



     IMAGE 14 Recommendations

         x    Retain this image unless only one image in the category is to be used.
         x    It is attention-grabbing.
         x    Participants clearly demonstrated an emotional connection to the image.
         x    Improvements need to be made to the current image.
                   R Make it clearer that the baby is lying on a scale rather than in an
                       incubator or other device.
                   R Make the weight of the baby on the scale bigger/more visible.
         x    While we recommend the use of actual photography, an illustration could work
              if the improvements cited above are made.

     IMAGE 15 Recommendations

         x    Delete this image.
         x    Several participants could not identify anything abnormal about the infant.
         x    It was attention-grabbing when viewed as a single image, but was rarely
              selected from the plots.
         x    If the image is to be retained, add surgical gloves to the hands to create more
              contrast.

     IMAGE 16 Recommendations

         x    Retain this image, using it over Images 14 and 15 if only one is to be used.
         x    While it does not necessarily convey new information, it is extremely clear—
              both in image and message.
         x    It is perhaps the single most attention-grabbing image of all images tested,
              since it was chosen from the larger plot more often than any other image.
         x    This illustration conveys the intended message, and an illustration of higher
              quality with the same composition and conceptual elements could be used.




     Internal Deliberative | Confidential                                                    164
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 41 of 42 PageID #: 1428
                                                                         GHW Research | June 2016



     Group 6 - ERECTILE DYSFUNCTION




                                            Image 17    Image 18



     IMAGE 17 Recommendations

         x    Delete this image.
         x    The image and associated message were almost never correctly identified.
         x    This image may be deemed inappropriate for some audiences.
         x    This image would need many revisions to better convey erectile dysfunction.


     IMAGE 18 Recommendations

         x    Retain this image over Image 17, though neither can convey the message
              without the accompanying text warning.
         x    This image needs significant revisions, either as a photograph or illustration.
                  R Pull back from the image, fully revealing that it is a man and a woman
                     who have an intimate relationship in a bedroom.
                  R Show the woman in a negligee without making it sexually inappropriate.
         x    Make it clear that the woman is consoling the man, not giving him a massage.
         x    Make it clear that the man’s emotion is shame, not fatigue or body aches.




     Internal Deliberative | Confidential                                                  165
Case 6:20-cv-00176-JCB Document 34-11 Filed 05/15/20 Page 42 of 42 PageID #: 1429
                                                                           GHW Research | June 2016



     Group 7 - DIABETES




                          Image 19            Image 20                Image 21



     IMAGE 19 Recommendations

         x    Retain this image.
                  R It conveys information that is new to many.
                  R While it is not particularly attention-grabbing, it clearly connotes
                      diabetes even without a text warning.
         x    An illustration of higher quality with similar compositional and conceptual
              elements could be used.
         x    A few enhancements could make this image clearer.
                  R Zoom in a bit so the blood is more discernible in the composition.
                  R Make the finger appear somewhat less “healthy.”

     IMAGE 20 Recommendations

         x    Retain either this image or Image 21; both are attention-grabbing and convey
              new information.
         x    While we recommend actual photography, an illustration of higher quality with
              similar compositional and conceptual elements could be used.
         x    It appears that many will not associate either Image 20 or Image 21 with
              circulatory complications resulting from diabetes and smoking without the text
              warning, but this is not the fault of the image.

     IMAGE 21 Recommendations

         x    Retain either this image or Image 20; both are attention-grabbing and convey
              new information.
                 R It appears that many will not associate either Image 20 or Image 21 with
                     circulatory complications resulting from diabetes and smoking without
                     the text warning, but this is not the fault of the image.
         x    We recommend actual photography due to the questionable credibility of this
              image; some improvements are required if an illustration will be used.
                 R Zoom in on the toe a bit more so the sore is easier to see, and it becomes
                     the focal point of the image.
                 R Revise or eliminate the shading/shadows on the bottoms of the feet to
                     prevent perceptions that the subject is dirty and/or homeless.


     Internal Deliberative | Confidential                                                    166
